Action brought by the plaintiffs to *986recover then damages respectively for personal injuries and, as to plaintiff Willis, to recover property damages, alleged to have resulted from the negligence of defendant Pasquale Carotenuto in his operation of the automobile of defendant Charles Carotenuto, with the alleged permission of the latter. The issues were submitted to the jury. A verdict in favor of each plaintiff for damages was rendered. From the judgment thereon entered each defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.